EXHIBIT Clearing the Collagen Scaffold: the Story Behind the Story The need for technology that improves the lives of athletes and other active people who suffer from the most common knee injury, a damaged meniscus, seems clear. People who suffer such damage risk chronic knee troubles that can lead to osteoarthritis, reduced activity and health risks associated with lower activity levels. The media has paid particular attention to one group plagued by ACL and meniscus injuries—young athletic women. The ReGen Biologics (OTC: RGBO) Menaflex™ collagen scaffold, recently cleared for U.S. marketing by the Food and Drug Administration, presents an important new option for many who suffer from chronic and acute medial meniscus injuries. It has been used in more than 2,500 patients in Europe, and U.S. sports medicine surgeons have requested access to the device. Partial meniscectomy (the current standard of care) successfully treats short-term symptoms associated with meniscal tears, but leaves the patient with permanent tissue loss, which is linked to degenerative changes in the knee joint. The Menaflex device is inserted after a partial meniscectomy to facilitate tissue growth. Over time, the device resorbs and is replaced by the patient’s own tissue, thereby serving the long-term function of reinforcing and repairing the meniscus. Menaflex developer ReGen Biologics, a small Hackensack, N.J.-based company, worked for three years to obtain FDA clearance. During the review process, ReGen submitted more clinical data in support of the Menaflex than had been submitted for any other device in its class (i.e. surgical meshes) to be given 510(k) clearance.
